DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Introduction
The following is a final Office Action in response to Applicant’s communications received on July 29, 2022. Claims 1, 8 and 15 have been amended. 
Currently claims 1-15 are pending. Claims 1, 8 and 15 are independent.  


Response to Amendments
Applicant’s amendments necessitated the new ground(s) of rejection in this Office Action.
The Drawings objection as set forth in the previous Office Action is withdrawn in response to Applicant’s amendments.
Applicant’s amendments to claims 1, 8 and 15 are NOT sufficient to overcome the 35 U.S.C. § 112(b) rejection as set forth in the previous Office Action. Therefore, the 35 U.S.C. § 112(b) rejection is maintained.
Applicant’s amendments to claims 1, 8 and 15 are NOT sufficient to overcome the 35 U.S.C. § 101 rejection as set forth in the previous Office Action. Therefore, the 35 U.S.C. § 101 rejection to claims 1-15 is maintained.
The 35 U.S.C. § 103 rejection to claims 1-15 as set forth in the previous Office Action is withdrawn in response to Application’s amendments. 




Response to Arguments
Applicant’s amendments filed on July 29, 2022 have been fully considered but are not persuasive.  
In the Remarks on page 10, Applicant’s argument regarding the 35 U.S.C. § 101 rejection that the claimed invention does not fall within any of the enumerated groupings of abstract ideas. 
In response to Applicant’s argument, the Examiner respectfully disagrees. The claims recites “a system for collaborating design between users, providing presentation of content, arranging content, providing an interface between users, presenting an interface with various design elements, comparing design options, accesses an API platform, an administrative interface and payment microservice, enable client to access online browser by a computer or smartphone, compare designer entered design criteria via said API platform with stored marketplace data for selecting and presenting images of designer, enabling client to select and purchase goods as listed within the product marketplace, and initiates generation of purchase orders by way of said payment microservice so that product marketplace data selected by said by client will upon payment in response to control initiated by said payment microservice will cause a delivery of desired goods or service”, which fall within the abstract idea of certain methods of organizing human activity related to commercial interactions (including marketing or sales activities or behavior, business relations), and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). claims 2-7 recite the similar abstract idea and merely describe the attributes of each claim element. The mere nominal recitation of “a processor”, “an API platform”, “an administrative interface”, and the term “automatically” do not take the claims out of the methods of organizing human activity grouping. See 84 Fed. Reg. 52. Accordingly, the claims recite an abstract idea 

In the Remarks on page 11, Applicant’s argument regarding the 35 U.S.C. § 101 rejection that the claimed invention is similar to claim 19 of SME Example 2. 
In response to Applicant’s argument, the Examiner respectfully disagrees. While claim 19 of Example 2 recites “receive a signal indicating activation of one of the links, identify the source page on which the link has been activated, and retrieve the stored data corresponding to the source page.” The claimed solution is necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks. However, Applicant’s claims recite an abstract with the additional elements which are no more than generic computer components. Thus, none of the limitations in the claims reflects an improvement to the functioning of a computer itself or another technology, nothing but using the existing capability of any generic computer. “The focus of the claims is not on such an improvement in computer as tools, but on certain independently abstract ideas that use computer as tools.” See FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1095 (Fed. Cir. 2016). Therefore, the additional elements do not integrate the judicial exception into a practical application.
Further, Applicant’s claims do not adhere to the same fact pattern seen in the DDR Holdings, LLC v. Hotels.com decision. In the DDR Holdings decision, the manner in which the network itself operated was changed to improve network operations. However, for the instant application, even if the claimed solution may improve the ways to enable client to select and purchase goods listed within the marketplace, there is no actual improvement made to the functioning of the computer itself, or another technology or technical field. 


In the Remarks on page 15, Applicant’s argument regarding the 35 U.S.C. § 101 rejection that the claimed invention includes an additional element that applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technology environment. This limitation integrates the alleged abstract idea into a specific platform for presentation of content for designer, suppliers and clients. 
In response to Applicant’s argument, the Examiner respectfully disagrees. As discussed above, the claims recite an abstract with the additional elements of generic computer components (e.g., a processor, an API platform, an administrative interface, and the term automatically) for implementing the abstract idea (e.g., enabling a client to access online browser and access an API platform to select and purchase goods). Thus, none of the limitations in the claims reflects an improvement to the functioning of a computer itself or another technology, nothing but using the existing capability of any generic computer. “The focus of the claims is not on such an improvement in computer as tools, but on certain independently abstract ideas that use computer as tools.” See FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1095 (Fed. Cir. 2016). Therefore, the additional elements do not integrate the judicial exception into a practical application. 


In the Remarks on page 15, Applicant’s argument regarding the 35 U.S.C. § 101 rejection that the claimed invention includes an additional element that applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technology environment. This limitation integrates the alleged abstract idea into a specific platform for presentation of content for designer, suppliers and clients. 
In response to Applicant’s argument, the Examiner respectfully disagrees. The claims recite the additional elements including “a processor”, “browser”, “an interface”, “a communication link”, “an API platform”, “an administrative interface”, and the term “automatically”. The specification discloses these additional elements at a high level of generality and merely invoked as tools to perform the generic computer functions including receiving, manipulating and transmitting data over a network, at best, the processor may perform the steps of presenting/displaying an interface, and accessing presentation of content through a browser, which are no more than displaying information and transmitting data over a communication network. The Specification describes these elements, for example, “Users can access the platform via API 302, admin interface 306 and payment microservice 314 through the load balancer 318 using either online browser 320 or mobile phone application 322”, and “various user interfaces well known in the art may be deployed to accommodate any number of key stakeholder according to the present invention. For example, smartphones via iOS or Andriod, tablet, associated with cameras may capture video images for uploading to and transmission from the platform according to the present invention.” However, using a generic computer (e.g., smartphone, tablet) for displaying information and transmitting data over a communication network have been recognized by the courts as merely well-understood, routine, and conventional functions of generic computers. See MPEP 2106.05 (d) (II) (Remotely accessing user-specific information through a mobile interface and pointers to retrieve the information without any description of how the mobile interface and pointers accomplish the result of retrieving previously inaccessible information, Intellectual Ventures v. Eric Indem. Co., 850 F.3d 1315, 1331, 121 USPQ2d 1928, 1939 (Fed. Cir. 2017); Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network). Thus, simply implementing the abstract idea on a generic computer for performing generic computer functions do not amount to significantly more than the abstract idea. (MPEP 2106.05(a)-(c), (e-f) & (h)). 


 

Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
 (B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

Regarding claims 1-4, 8, 9, 11 and 15, the term “may” in the claims is a relative term which renders the claims indefinite. The claim does not define the scope, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonable apprised of the scope of the invention.

Regarding claims 1, 8 and 15, the newly amended limitations are generally narrative and indefinite, failing to conform with current U.S. practice. They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
The dependent claims 5-7, 10 and 12-14 are also rejected for the same reasons as each depends on the rejected claims.

.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As per Step 1 of the subject matter eligibility analysis, it is to determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
In this case, claims 1-7 and 15 are directed to system comprising a processor, which fall within the statutory category of machines; claims 8-14 are directed to a method for collaborating design between designers, suppliers and clients, which falls within the statutory category of a process.
In Step 2A of the subject matter eligibility analysis, it is to “determine whether the claim at issue is directed to a judicial exception (i.e., an abstract idea, a law of nature, or a natural phenomenon). Under this step, a two-prong inquiry will be performed to determine if the claim recites a judicial exception (an abstract idea enumerated in the 2019 Guidance), then determine if the claim recites additional elements that integrate the exception into a practical application of the exception. See 2019 Revised Patent Subject Matter Eligibility Guidance (2019 Guidance), 84 Fed. Reg. 50, 54-55 (January 7, 2019).
In Prong One, it is to determine if the claim recites a judicial exception (an abstract idea enumerated in the 2019 Guidance, a law of nature, or a natural phenomenon).  
Taking claim 1 as representative. The claim recites limitations of “collaborating design between designers, suppliers and clients, providing browser accessible presentation of content…, arranging said content in designer curated collections, providing an interface between said client, said designer and said supplier, presenting an interface with said suppliers so that various design elements may be incorporated into said client space design, and optimize the client space design by comparing design options provided ty the designer”; claims 2-7 recite the specific characteristics of the design elements including: “assign a cost element, a size element and a lead time size element to each design elements, and enables the client choices to optimize cost, dimensions and delivery schedules for maximum benefit to said client”. The limitations, as drafted, are methods of fundamental economic practices for enabling client choices to optimize cost, dimensions and delivery schedules for maximum benefit; and managing commercia interaction between designer, supplier and clients, which fall within the certain methods of organizing human activity. The mere nominal recitation of a processor does not take the claim out of the methods of organizing human activity grouping. See 84 Fed. Reg. 52. Accordingly, the claims recite an abstract idea.  
In Prong Two, it is to determine if the claim recites additional elements that integrate the exception into a practical application of the exception. 
Beyond the abstract idea, the claims recite the additional elements including “a processor”, “browser”, “an interface”, and “a communication link” are generic computer components. The specification discloses these additional elements at a high level of generality and merely invoked as tools to perform the generic computer functions for data gathering, and displaying presentation. For example, “allow the client to access the marketplace so that client can browse through a greater variety of product”, “Users can access the platform via API 302, admin interface 306 and payment microservice 314 through the load balancer 318 using either online browser 320 or mobile phone application 322”, and “Most companies create invoices using a computer system, print a paper copy of the invoice and mail it to the customer…The entire process is a transfer of information from the seller’s computer to the customer’s computer.” See Spec. ¶ 41, ¶ 84 and ¶ 118. Thus, none of the limitations in the claims reflects an improvement to the functioning of a computer itself or another technology, effects a transformation or reduction of a particular article to a different state or thing, or applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Therefore, the additional elements do not integrate the judicial exception into a practical application. The claims are directed to an abstract idea, the analysis proceed to Step 2B. 
In Step 2B of Alice, it is "a search for an ‘inventive concept’—i.e., an element or combination of elements that is ‘sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept’ itself.’” Id. (alternation in original) (quoting Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1294 (2012)).
The claims as described in Prong Two above, nothing in the claims that integrates the abstract idea into a practical application. The same analysis applies here in Step 2B. 
The claims recite the additional elements including “a processor”, “browser”, “an interface”, “a communication link”, “an API platform”, “an administrative interface”, and the term “automatically”. The specification discloses these additional elements at a high level of generality and merely invoked as tools to perform the generic computer functions including receiving, manipulating and transmitting data over a network, at best, the processor may perform the steps of presenting/displaying an interface, and accessing presentation of content through a browser, which are no more than displaying information and transmitting data over a communication network. The Specification describes these elements, for example, “Users can access the platform via API 302, admin interface 306 and payment microservice 314 through the load balancer 318 using either online browser 320 or mobile phone application 322”, and “various user interfaces well known in the art may be deployed to accommodate any number of key stakeholder according to the present invention. For example, smartphones via iOS or Andriod, tablet, associated with cameras may capture video images for uploading to and transmission from the platform according to the present invention.” However, using a generic computer (e.g., smartphone, tablet) for displaying information and transmitting data over a communication network have been recognized by the courts as merely well-understood, routine, and conventional functions of generic computers. See MPEP 2106.05 (d) (II) (Remotely accessing user-specific information through a mobile interface and pointers to retrieve the information without any description of how the mobile interface and pointers accomplish the result of retrieving previously inaccessible information, Intellectual Ventures v. Eric Indem. Co., 850 F.3d 1315, 1331, 121 USPQ2d 1928, 1939 (Fed. Cir. 2017); Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network). Thus, simply implementing the abstract idea on a generic computer for performing generic computer functions do not amount to significantly more than the abstract idea. (MPEP 2106.05(a)-(c), (e-f) & (h)).
For the foregoing reasons, claims 1-7 cover subject matter that is judicially-excepted from patent eligibility under § 101 as discussed above, the other method claims 8-14 and system claim 15 parallel claims 1-7—similarly cover claimed subject matter that is judicially excepted from patent eligibility under § 101. 
Therefore, the claims as a whole, viewed individually and as a combination, do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. The claims are not patent eligible. 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAN G CHOY whose telephone number is (571)270-7038.  The examiner can normally be reached on 5/4/9 compressed work schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAN G CHOY/Primary Examiner, Art Unit 3624